DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
The Examiner acknowledges the amendments to claims 1 and 9, and that amendments to claim 1 overcome the previous 35 U.S.C. 112 rejection.
The Examiner agrees with the Applicant’s arguments on pages 7-8 that claim 1 amendments “a single radiation device on the movable carriage to apply radiation onto the build material; and wherein the radiation device is configurable between: a controller connected to the radiation device, the controller configured to operate the radiation device at a given time in a single mode selected from” overcome 35 U.S.C. 102 rejections by the prior art of Ng.  However, additional prior art was discovered that teaches these claim elements, and is detailed in the 35 U.S.C. 103 claim rejections section, below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US20170072463A1), in view of Benda (US5393482A).
Regarding claim 1 Ng teaches a carriage assembly for an additive manufacturing system, the carriage assembly comprising: 
a movable carriage (platform 150, Figs. 2-4) to move over a build zone of the additive manufacturing system; 
a thermal sensor device (220, 222, 350, or 352, Figs. 2-4) on the movable carriage to obtain thermal data (0043, 0051) associated with a region of build material in the build zone; and
a printing agent deposit mechanism (0011 teaches a dispenser; see also 0061; 0049 teaches that 312 may have a different melting temperature) on the movable carriage to selectively deliver printing agent (0011 teaches dispensing particles in a carrier fluid; [0008] of Applicant’s specification submitted 25 Oct 2019 teaches that printing agents may be binding agents; 0049 teaches that 312 may have a different melting temperature; the claim does not state that the printing agent is a liquid) to the at least part of the region of build material, wherein the printing agent is a composition to modify (naturally a carrier fluid modifies the way the particles are fused through heat absorption of the fluid; 0049 teaches that 312 may have a different melting temperature than 314) a degree of fusing of the at least part of the region of build material upon application of radiation to the region of build material; 
a radiation device (334 and 360, Figs. 3 and 4) on the movable carriage to apply radiation onto the build material; and
a controller (Fig. 1B, item 190, [0036]) connected to the radiation device, the controller configured to operate the radiation device at a given time in a mode selected from:
a preheating mode (0052-0053 of Ng teaches preheating below a sintering temperature) to apply radiation onto the region of build material to raise a surface temperature thereof to a temperature below a fusing or melting temperature of the build material as determined by the controller, as “ the data on the temperature of the layer can be used to control the power delivered to the heat source and/or energy source so that the portions to be fused are raised to a uniform temperature” [0044]; and a fusing mode (0052-0053 of Ng teaches heating to a sintering temperature) to apply radiation onto the region of build material to selectively fuse at least part of the region of build material by irradiating the printing agent.
In a first interpretation of Ng, the heat source (334) and energy source (360) collectively meet the claimed radiation device, which is able to heat to a temperature below the build material melting temperature ([0052]) and to heat to a build material fusing temperature ([0053]).  In a second interpretation of Ng, since the build material is unstated in the claim, the apparatus only requires the capability to heat to two different temperatures.  Either the Ng heat source or energy source would meet the claimed radiation device since they each have the capability to heat to lower and higher temperatures by varying the power or impingement.
Ng is silent on a single radiation device to apply radiation onto the build material, with a controller configured to operate the single radiation device in either preheating or fusing modes.
However, the prior art of Benda teaches a control circuit (Fig. 1, item 30) connected to a laser sintering device (Fig. 1, item 220) for additive manufacturing, the sintering device comprising a single laser source (Fig. 1, item 10; [Col. 5, lines 14-24]).  The single laser’s beam is controlled to split into a focused beam (Figs. 1&12, item 64) for sintering powder in a powder bed, and a defocused beam (Figs. 1&12, item 116) for heating powder in the area surrounding the sintering area, with each beam able to start and stop at different times [Col. 5, lines 37-59].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the radiation device comprising a laser source and focusing/defocusing optics including their control system, taught by Benda, in place of the radiation device (334 and 360, Figs. 3 and 4) located on the movable carriage taught by Ng.  This would predictably result in a radiation device located on a movable carriage in which the device can operate to preheat a powder bed area and/or fuse a section of the powder bed in the carriage assembly taught by Ng, in view of Benda.  See MPEP 2143(I)(B).

Regarding claim 2 Benda teaches wherein the radiation device is to apply the radiation at a given energy onto the build material, wherein the given energy is based on whether the radiation device is configured in the preheating mode or the fusing mode [Col. 2, lines 59-68]. 
Ng teaches the thermal data (0044 teaches adjustability of the heating based on measured thermal data) obtained by the thermal sensor device.
Regarding claim 3 Ng teaches wherein the radiation device comprises a linear array (see Fig. 4 showing a linear array of 334 or 360 in either direction) of radiation sources on the carriage assembly.  
In the carriage assembly of Ng, in view of Benda, the radiation device would have an array of the radiation sources which has been substituted to be comprised of a duplication of radiation sources taught by Benda; wherein each source in the linear array of radiation sources is configurable between the preheating mode and the fusing mode.
Regarding claim 4 Ng teaches wherein each radiation source of the linear array of radiation sources is to apply radiation at a respective given energy onto a respective sub-region (see Fig. 4 showing the heating portions spaced on the module; 0054 teaches regional heating capabilities) of build material, wherein the respective given energy (the energy imparted will be different based upon sintering or preheating, see also 0044) is based on whether the linear array of radiation sources is configured in the preheating mode or the fusing mode and the thermal data obtained by the thermal sensor.
Regarding claim 5 Ng teaches wherein the thermal sensor device comprises a linear array of thermal sensors (see Fig. 2 showing multiple linear modules 210 which each contain thermal sensors), wherein each thermal sensor of the linear array of thermal sensors is to obtain thermal data associated with a respective sub-region (see 0029) of build material in the build zone.
Regarding claim 6 Ng teaches wherein each thermal sensor of the linear array of thermal sensors corresponds (each module 210 has radiation sources and thermal sensors and they correspond with each other as they are in the same module) with a respective radiation source of the linear array of radiation sources, wherein each radiation source is to apply (the device of Ng is capable of this, see 0044; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.) radiation onto the corresponding sub-region of build material at a given energy based on whether the linear array of radiation sources is configured in the preheating mode (0052-0054) or the fusing mode and the thermal data obtained by the corresponding thermal sensor.
Regarding claim 7 Ng teaches wherein the carriage assembly comprises a distribution element (304 or 340 or 341, Fig. 3) on the movable carriage to distribute build material in the build zone.
Regarding claim 16 Ng teaches wherein each radiation source of the linear array of radiation sources is individually addressable (0044 teaches modifying the heating to achieve uniform temperature distribution; also individual addressability is the ability to turn on or off) to emit radiation at a respective given power onto a respective sub-region (as the carrier moves naturally each subregion will be affected) of build material.
Regarding claim 17 Ng teaches wherein the thermal sensor device comprises a thermal imaging camera (see 0043).
Regarding claim 18 Ng teaches wherein the thermal sensor device comprises an array (see figs. 2 and 4 showing an array of heating devices) of thermal imaging cameras (see 0043), wherein each thermal imaging camera is to obtain thermal image data associated with a respective sub-region (0029; as the platform moves different regions are measured) of the build material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                  
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742